Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 1 of 7
Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 2 of 7
Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 3 of 7
Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 4 of 7
Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 5 of 7
Case 18-20810   Doc   Filed 12/21/19   Entered 12/21/19 11:03:21   Desc Main
                          Document     Page 6 of 7
   Case 18-20810        Doc     Filed 12/21/19    Entered 12/21/19 11:03:21        Desc Main
                                    Document      Page 7 of 7



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                           Case No. 18-20810

 Charman Dortch
                                                  Chapter 13
 Clifton Dortch

 Debtor(s).                                       Hon. Judge Jacqueline P. Cox

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of Mortgage
Payment Change upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on December
21, 2019, before the hour of 5:00 p.m.

          Elise Harmening, Debtors’ Counsel
          eharmening@semradlaw.com

          Tom Vaughn, Trustee
          ecf@tvch13.net

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Charman Dortch, Debtor
          Clifton Dortch, Debtor
          4942 W. Ferdinand
          Chicago, IL 60644

 Dated: December 21, 2019                         Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
